                 Case 1:18-cv-08530-JMF Document 30 Filed 08/01/19 Page 1 of 3




                                             THE CITY OF NEW YORK                                        Thais R. Ridgeway
ZACHARY W. CARTER                                                                                      phone: 212-356-3586
Corporation Counsel                        LAW DEPARTMENT                                                 fax: 212-356-2089
                                                100 CHURCH STREET                              email: tridgew@law.nyc.gov
                                                NEW YORK, NY 10007                                           (not for service)




                                                                                    August 1, 2019

       BY ECF

       Honorable Jesse M. Furman
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007-1312

                         Re: Philip E. DeBlasio v. NYC Health + Hospitals, et al.,
                             18-CV-8530 (JMF)
       Dear Judge Furman:

                      I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
       recently assigned to represent the Defendants in the above-referenced matter. Pursuant to the
       Your Honor’s Notice of Initial Pretrial Conference, dated June 28, 2019, I write to provide the
       following information in advance of the initial pretrial conference scheduled August 5, 2019.
       (Dkt. No. 27). This information largely reflects Defendants’ position only. Because Plaintiff is
       incarcerated, and is proceeding pro se, I have been unable to confer with him in advance of my
       submission of this letter.

              (1)     Nature of Action and Defenses – Plaintiff, Philip E. DeBlasio, was in the
       custody of the New York City Department of Correction from August 6, 2018 through August 9,
       2018. He alleges that during this period of time, he was not provided with medication for
       Hepatitis C. Plaintiff claims this three day lapse in treatment interrupted the 90 day treatment
       program already in place by staff at the facility. Additionally, Plaintiff alleges that this lapse in
       treatment “may or will” have adverse impact on his health and the resulting cost of treatment
       could cost tax-payers $100,000.

                     Defendants assert that Plaintiff was being treated for chronic Hepatitis C while in
       the custody of the New York City Department of Correction. On August 6, 2018, Plaintiff
       arrived at the medical clinic at the Manhattan Detention Center for a routine follow-up
       appointment to discuss Hepatitis C treatment. At the appointment, Plaintiff was informed that he
       had completed the twelve-week treatment program which began on May 14, 2018 and concluded
          Case 1:18-cv-08530-JMF Document 30 Filed 08/01/19 Page 2 of 3



that day (August 6, 2018). Plaintiff requested additional medication be prescribed immediately.
Upon being informed that his file would need to be reviewed prior to prescribing additional
medication, Plaintiff became hostile towards clinic staff, including named Defendant Bessie
Flores-Clemente, PA. Due to Plaintiff’s aggressive behavior, a de-escalation team was called to
assist the medical staff. During a routine follow-up appointment on August 29, 2018, an HCV
RNA blood test confirmed Plaintiff’s Hepatitis C was fully suppressed. The course of treatment
provided to Plaintiff demonstrates that Defendants did not act or fail to act with deliberate
indifference to a substantial risk of serious harm to the Plaintiff. See Pabon v. Wright, No. 99-
CV-2196, 2004 U.S. Dist. LEXIS 5565, at *8 (S.D.N.Y. Mar. 29, 2004), aff'd, 459 F.3d 241 (2d
Cir. 2006).

                Plaintiff was provided appropriate medical treatment, and records will show that
the treatment Plaintiff received was in fact effective. Thus, Defendants have not violated any of
Plaintiff’s rights, privileges, or immunities under the Constitution. Additionally, to the extent
Plaintiff disagrees with the treatment provided, Plaintiff’s allegations are insufficient to state a
constitutional claim. “The law is clear,” however, that the course of treatment a doctor selects is “a
medical judgment and does not rise to the level of deliberate indifference.” Hill v. City of New York,
No. 13-cv-8901, 2015 U.S. Dist. LEXIS 6197, at *12 (S.D.N.Y. Jan. 20, 2015) (citing Hill v.
Curcione, 657 F.3d 116, 123 (2d Cir. 2011). Therefore, Defendants acted reasonably, proper, and
lawfully in providing Plaintiff with his prescribed medication and routinely examined Plaintiff
prior to, during, and after the period in question to effectively implement his treatment program.
Further, all of the individually named defendants are immune from suit under the doctrine of
qualified immunity. Therefore, Plaintiff has failed to state a claim upon which relief can be
granted.

        (2)     Jurisdiction and Venue – Plaintiff purports to invoke this Court’s jurisdiction
based upon his residence and/or the incident occurrence location. (Dkt. No. 2) Defendants do
not dispute jurisdiction or venue.

        (3)    Existing Deadlines No discovery schedule has been implemented in this action,
however, Defendants have no objection to the Court’s typical four month discovery timeline set
forth in Your Honor’s Individual Rules and Practices in Civil Pro Se Cases Section 5.

       (4)     Outstanding Motions – There are currently no outstanding motions.

       (5)      Discovery – Following the initial conference, Defendants will serve document
requests, interrogatories, and notice Plaintiff for a deposition.

       (6)     Settlement Discussions – The parties have not engaged in settlement discussions.

        (7)    Additional Issues for the Court’s Consideration – In the process of arranging
the Initial Pretrial Telephone Conference, the undersigned was informed by Downstate
Correctional Facility that Plaintiff had been transferred to Marcy Correctional Facility.
Plaintiff’s new mailing address is: Philip E. DeBlasio, DIN #19-A-0070, Marcy Correctional
Facility, 9000 Old River Road, Marcy, New York, 13403.



                                                  2
        Case 1:18-cv-08530-JMF Document 30 Filed 08/01/19 Page 3 of 3



             Thank you for your consideration of this matter.

                                                         Respectfully submitted,

                                                                       /s/

                                                         Thais R. Ridgeway
                                                         Assistant Corporation Counsel


CC:   BY FIRST CLASS MAIL
      Philip E. DeBlasio
      Plaintiff Pro Se
      DIN No: 19-A-0070
      Marcy Correctional Facility
      9000 Old River Road
      Marcy, New York 13403




                                              3
